Title: From George Washington to John Greaton, 3 February 1781
From: Washington, George
To: Greaton, John


                        
                            Sir
                            Head Quarters New Windsor Febry 3d 1781
                        
                        I had nearly anticipated the subject of your Letter of the 2nd in mine of the 1st to Major Genl Heath, in
                            which I informed him. I should have no objections to any reasonable indulgences, in extraordinary Cases. but could not
                            undertake to act upon particular applications, as this might Counteract general Arrangements, And that the extension of
                            furloughs beyond the 1st of April, in any instance must depend upon the internal situation of the Regts & number of
                            officers with them.
                        In addition to this, I have only to suggest, that where the circumstances of a Regt will permit an Officer to
                            be absent beyond the first of April—his own feelings, the good of the service, & the necessity of training
                            & forming the new levies for the feild, will certainly induce him to join the Army, at the earliest possible
                            period. I am Sir

                    